Case 7:18-cv-06906-CS Document 41 Filed 07/17/19 Page 1 of 9

United States District Court
for the
Southern District of New York

US. BANK NATIONAL ASSOCIATION, — )
NOT IN JTS INDIVIDUAL CAPACITY — )
BUT SOLELY AS TRUSTEE FOR THE © )
RMAC TRUST, SERIES 2016-CTT )
) Civil Action No. 18-cv-6906
Plaintiff )
Vi ) DEFAULT JUDGMENT OF

FORECLOSURE AND SALE

DEBORAH M. ESTEVEZ AKA
DEBORAH ESTEVEZ, CAPITAL ONE
BANK (USA), N.A.

Nee ee ee ee ee

Defendant(s)

Before the Court is a motion for default judgment against Deborah M. Estevez AKA
Deborah Estevez, pursuant to Fed. R. Civ. P. §55 and L, R. Civ. P. §55, filed on 7p}
This action was commenced by the filing of the Summons and Complaint on August W/ 2018,

which were amended by the filing of the Amended-Summers-and Amended Complaint on

ark Amended Summons on Dec. 20, 20! g
August 6, 2 y ‘Opy of which was served on Deborah M, Estevez a/k/a Deborah Estevez on

; Dec. 27, 2ol ¢
January 14, 2019 and served on Capital One Bank (USA). N.A. on \anuary15, 2019 , Deborah

M. Estevez AKA Deborah Estevez and Capital One Bank (USA), N.A. did not answer or move
with respect to the Amended Complaint and the time to do so expired. Plaintiff requested a
Certificate of Default on March 5, 2019, and such certificate was entered by the Clerk of the
Court on March 8, 2019. Plaintiff complied with the rules for securing a default judgment and a
judgment of foreclosure and sale under New York law. Accordingly, it is hereby

ORDERED, ADJUDGED AND DECREED, the Plaintiffs motion is granted; and it 1s
further

ORDERED, ADJUDGED AND DECREED, the Plaintiffs service of process on the
Case 7:18-cv-06906-CS Document 41 Filed 07/17/19 Page 2 of 9

Defendants is extended. nunc pro tine, though the dates on which they were served with the
Amended Summons and Amended Complaint. pursuant to Fed. R. Civ. P. §$$4(m) and 6(b); and
it is further

ORDERED, ADJUDGED AND DECREED, the Plaintiff is awarded default judgment
pursuant to Fed. R. Civ. P. $55(b)(2): and it ts further

ORDERED, ADJUDGED AND DECREED, that Judgment of Foreclosure and Sale ts
‘a the amount of $123,101.24 with an unpaid principal balance of $99,717.29 as of May 8, 2019,
with contractual interest at the rate of 6.000% percent which results in a per diem rate of $16.39
until entry of this order and the statutory rate thereafter; and it is further

ORDERED, ADJUDGED AND DECREED, the mortgaged property at 421 Watts
Lane, Maybrook, NY 12543. (“Property”) cannot be sold in parcels: and it is Further

ORDERED, ADJUDGED AND DECREED, that the Property shall be sold pursuant to
RPAPL §1351, a deed be issued ‘1 accordance with RPAPL §1353(1) and that the sale proceeds
be distributed in accordance with RPAPL §1 354; and it is further

ORDERED, ADJUDGED AND DECREED, that the Property be sold in one parcel at
public auction to the highest bidder, as authorized under RPAPL §231(1), at the 3rd Floor Lobby

261

Joseph, Esa.

   

of the Orange County Courthouse, 285 Main Street. Goshen. NY. by Alan L.

Greenwich Avenue, Goshen. NY_ 845-294-1100. who is hereby appointed Referee to effectuate

 

 

the sale of the Property; that public notice of the time and place of the sale be made by the

Referee in compliance with RPAPL §231(2)(a) and the practice of this Court, and published in

The Times Herald Record or in publication in compliance with RPAPL §231, and it is further
ORDERED, ADJUDGED AND DECREED, that the Property be sold in “as is”

condition defined as the condition the premises are in as of the date of sale and continuing

 
Case 7:18-cv-06906-CS Document 41 Filed 07/17/19 Page 3 of 9

through the date of closing. and that said sate shall be subject to:

(a) Rights of the public and others in and to any part of the Property that lies within
the bounds of any street. alley. or highway; restrictions and easements of record,

(b} Any state of facts that an accurale. currently dated survey might disclose;

i) Rights of tenants, occupants or squatters, if any. It shall be the responsibility of
the Purchaser to evict or remove any parties In possession of the Property being
foreclosed. There shall be no pro-rata adjustment in favor of the purchaser for
any rents that are paid for a period after the date of the foreclosure sale; and

(d) The right of redemption of the United States of America, if any; and it is further

ORDERED, ADJUDGED AND DECREED, in accordance with RPAPL §]353(1) that

the Plaintiff or any other parties to this action may become the purchaser or purchasers at such
sale; and it is further

ORDERED, ADJUDGED AND DECREED, that the Referee at the time of sale may

accept a written bid from the Plaintiff or the Plaintiff's attorneys, just as though the Plaintiff
were physically present to submit said bid: and it is further

ORDERED, ADJUDGED AND DECREED, that the terms of sale, to the extent they

do not contradict this judgment or violate any law, shall be binding in all respects on the
purchaser; and itis further

ORDERED, ADJUDGED AND DECREED, after sale the Referee shall deposit, im

his/her name as Referee, the initial bid deposit in his/her IOLA or Separate Account, in a bank or
trust company authorized to transact business in New York. This account shall be used salely fo

complete the closing of the sale and payment of the items referenced herein as needed; and it is

further

 
Case 7:18-cv-06906-CS Document 41 Filed 07/17/19 Page 4 of 9

ORDERED, ADJUDGED AND DECREED, that in accordance with RPAPL §13451(1)
upon payment of the purchase price the Referee execute a deed to the purchaser; and it is further

ORDERED, ADJUDGED AND DECREED, that in accordance with RPAPL §1354
upon payment of the purchase price the Referee js directed to make the following payments or
allowance from the sale proceeds to the plaintiff,

FIRST: Payment pursuant to CPLR §8003, by the Referee of five hundred dallars
($500.00) which represents the statutory fees for his/her conducting the sale of the subject
Property.

SECOND; Payment by the Referee for the costs of advertising or posting as listed on
bills submitted to and certified by the Referee to be correct.

THIRD: Payment, in accordance with RPAPL §1354(1) by the Referee to the Plaintiff or
its attorney for the following: amount due Plaintiff; costs and disbursements; attorney fees and an
additional allowance, if awarded.

Amount Due Plaintiff. $122,204.68 including interest through February 25, 2019,
together with interest at the Note rate (6.000%) until the date of entry of this Judgment, and
thereafter at the statutory rate until the date of transfer of the Referee’s Deed.

Costs and Disbursements. $896.56 adjudged to the Plaintiff for costs and disbursements
+n the action, which will be taxed by the County Clerk and inserted herein, with interest at the
Judgment rate thereon from the date of entry hereof.

FOURTH: Payment, in accordance with RPAPL §1354(2), of all taxes, assessments and
water rates that are liens upon the Property and redeem the Property from any sales for unpaid

taxes, assessments. or water rates that have not apparently become absolute with such interest or

penalties which may lawfully have accrued thereon to the day of payment.

 
Case 7:18-cv-06906-CS Document 41 Filed 07/17/19 Page 5 of 9

ORDERED, ADJUDGED AND DECREED, that Plaintiff may, after entry of thts
judgment. make all necessary advances for inspections and maintenance of the Property. taxes,
insurance premiums or other advances necessary fo preserve the Property, whether or not said
advances were made prior to or after entry of judgment, so long as said advances are not
‘nehuded in the amount due Plaintiff awarded herein, and that the Referee be provided with
receipts for said expenditures, which amounts together with interest thereon at the Note rate from
the date of the expense until the date of entry of this Judgment, then with interest at the Judgment
rate until the date of transfer of the Referee’s Deed shail be included in the amount due Plainuff,
and it is further

ORDERED, ADJUDGED AND DECREED, that if the Plaintiff is the purchaser at
sale, the Referee shall not require the Plaintiff to pay either a deposit or the bid amount, but shall
execute and deliver to the Plainuff a Deed of the premises sold upon the payment of the statutory
fees of $500.00 for conducting the sale of the subject Property. Plaintiff shall provide the
Referee with proof of the amounts paid for taxes, assessments and water rates upon recording of
the deed. The balance of the bid amount shall be applied to the amounts due to the Plaintiff as
specified herein and that if after applying the balance of the bid amount there is a surplus,
Plaintiff shall pay it to the Referee, who shall deposit the funds. In accordance with RPAPL
§1354(4), the Referee shall take receipts for the money so paid out by him/her and file the same
with his/her report of sale, and that he/she deposit the surplus moneys, if any, with the Treasurer
of Orange County within five (5) days after same shall be received and ascertainable, to the
credit of this action, to be withdrawn only upon the order of the court, signed by a Justice of this
Court; that the Referee make a report of such sale under oath showing the disposition of the

proceeds of the sale and accompanied by the vouchers of the persons to whom the payments

 
Case 7:18-cv-06906-CS Document 41 Filed 07/17/19 Page 6 of 9

were made with Clerk of the County of Orange within thirty (30) days of completing the sale.
and executing the proper conveyance Lo the purchaser; and it is further

ORDERED, ADJUDGED AND DECREED, transfer tax is not a lien upon the Property
or an expense of sale, but rather an expense of recording the deed. All expenses of recording the
Referce’s Deed shall be paid by the purchaser and not the Referee from sale proceeds. Purchaser
shall be responsible for interest accruing on real property taxes after the date of the foreclosure
sale: and itis further

ORDERED, ADJUDGED AND DECREED, the Referee make a report of sale in
accordance with RPAPL §1355(1), showing the disposition of the sale proceeds accompanied by
the receipts for payments made and file it with the Clerk of the Court within thirty (30) days of
completing the sale: and it is further |

ORDERED, ADJUDGED AND DECREED, that the purchaser or purchasers at such
sale be let into passession on producing the Referee’s Deed; and it is further

ORDERED, ADJUDGED AND DECREED, that each and all of the Defendants in this
action and all persons claiming under therm, or any or either of them, after the filing of such
Notice of Pendency of this action, be and they hereby are, barred and foreclosed of all right,
claim, lien, title, interest and equity of redemption in the said Property and each and every part
thereof and it is further

ORDERED, ADJUDGED AND DECREED, that the liens of the Plaintiff other than
the Mortgage or Mortgages that are the subject matter of this action are also foreclosed herein as
though the Plaintiff was named as a party Defendant, specifically reserving to the Plaintiff its
right to share in any surplus monies as a result of such position as a lien creditor, and it is further

ORDERED, ADJUDGED AND DECREED, that by accepting this appointment, the

 
Case 7:18-cv-06906-CS Document 41 Filed 07/17/19 Page 7 of 9

Releree certifies that he/she is in compliance with Part 36 of the Rules of the Chief Judge (22
NYCRR. Part 36). including, but not limited to, §36.2(c) (“Disqualification from appointment}
and §36.2(d) (“Limitations on appointments based upon compensation”) and if the Referee is
disqualified from receiving an appointment pursuant to the provisions of that Rule. the Referee
shall notify the appointing Judge forthwith, and no fee shall be paid to such appointee until said
appointee has filed all necessary OCA forms with the Court; and it is further

ORDERED, ADJUDGED AND DECREED, that pursuant to CPLR §8003(b). absent
application to the court, further court order, and compliance with Part 36 of the Rules of the
Chief Judpe, the Referee shall not demand, accept or receive more than the statutory amount of
five hundred dollars ($500.00) otherwise payable to the Referee for the foreclosure sale stage.
regardless of adjournment, delay or stay of the sale; and it is further

ORDERED, ADJUDGED AND DECREED that the property be sold by the Referee. in
accordance with RPAPL §1351(1); that the date of the judgment is deemed the date it is entered:
and that if the Referee cannot conduct the sale within 90 days of the date of the judgment. in
accordance with Fed. R. Civ. P. §6(b), the time fixed by RPAPL §1351(1) 1s extended for the
Referee to conduct the sale as soon as reasonably practicable; and it is further

ORDERED, ADJUDGED AND DECREED, that the Referee is prohibited from
accepting or retaimmg any funds for him/herself or paying funds to him/herself without
compliance with Part 36 of the Rules of the Chief Administrative Judge; and it is further

ORDERED, ADJUDGED AND DECREED, the Office of the Orange County Clerk is

hereby directed to index the Deed recorded on November 10, 1998 in Book 4910, Page 347 in

the Office of the Orange County Clerk against Section 102, Block 3, Lot 3.

 
Case 7:18-cv-06906-CS Document 41 Filed 07/17/19 Page 8 of 9

ENTER:

Mhy Soh?

DISTRICT JUDGE CATHY SEIBEL
UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW
YORK

past; NYS (

White Pldins. New York —
Case 7:18-cv-06906-CS Document 41 Filed 07/17/19 Page 9 of 9

Schedule A - Legal Description

ALL that certain plot, piece or parcel of land, situate lying and being in the Village of Maybrook,
Town of Montgomery, County of Orange and State of New York, known and designated as Lot
No. 4.11] in Block J, on a certain map subtitled, "Subdivision Plat Section One Country Club
Heiehts”, Village of Maybrook, Town of Montgomery, County of Orange and State of New
York, dated September 9, 1972 and revised January 4, 1973 and filed in the Orange County
Clerk's Office on January 12, 1973 as Map No. 2921.

 
